Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 1 Lee (US. 2003/014900 A1) teaches “An electrical connector, comprising: an electrical connector housing having a sidewall: a light-guiding component disposed on the sidewall of the electrical connector housing: and a secure-connecting structure disposed between the sidewall of the electrical connector housing and the light-guiding component to secure the light-guiding component to the sidewall of the electrical connector housing, wherein the secure-connecting structure comprises a first securing component and a second securing component, the first securing component comprises at least one securing hole, the securing hole comprises an insertion hole and a retaining hole.”(Connector 1, housing 10, guiding component 30, and securing connecting structure 122)
Lee (US. 2003/014900 A1) does not teach “the insertion hole is in communication with the retaining hole, the second securing component comprises a securing protrusion, the securing protrusion comprises a first securing part and a 
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 1, these limitations, in combination with remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
Claims 2-18 are dependent on claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831